Exhibit 10.1

 

LEARNINGSTAR CORP.

AMENDED AND RESTATED 2001 STOCK OPTION AND INCENTIVE PLAN

 

1. Purpose. The purpose of this 2001 Stock Option and Incentive Plan (the
“Plan”) is to encourage key employees and directors of LearningStar Corp. (the
“Company”), any future parent or subsidiary of the Company (each a “Related
Company” and, collectively, the “Related Companies”) and certain consultants of
the Company or a Related Company, by providing opportunities to participate in
the ownership of the Company and its future growth through (a) the grant of
options which qualify as “incentive stock options” (“ISOs”) under Section 422(b)
of the Internal Revenue Code of 1986, as amended (the “Code”); (b) the grant of
options which do not qualify as ISOs (“Non-Qualified Options”); (c) awards of
stock in the Company (“Awards”); and (d) opportunities to make direct purchases
of stock in the Company (“Purchases”). Both ISOs and Non-Qualified Options are
referred to hereafter individually as an “Option” and collectively as “Options.”
Options, Awards and authorizations to make Purchases are referred to hereafter
collectively as “Stock Rights.” As used herein, the terms “parent” and
“subsidiary” mean “parent corporation” and “subsidiary corporation,”
respectively, as those terms are defined in Section 424 of the Code.

 

2. Administration of the Plan.

 

A. Board or Committee Administration. The Plan shall be administered by the
Board of Directors of the Company (the “Board”) or by a committee appointed by
the Board (the “Committee”); provided that the Plan shall be administered: (i)
to the extent required by applicable regulations under Section 162(m) of the
Code, by two or more “outside directors” (as defined in applicable regulations
thereunder) and (ii) to the extent required by Rule 16b-3 promulgated under the
Securities Exchange Act of 1934 or any successor provision (“Rule 16b-3”), by
two or more independent directors appointed by and holding office at the
pleasure of the Board, each of whom is both a “non-employee director” as defined
by Rule 16b-3 and an “outside director” for purposes of Section 162(m) of the
Code. Hereinafter, all references in this Plan to the “Committee” shall mean the
Board if no Committee has been appointed. Subject to ratification of the grant
or authorization of each Stock Right by the Board (if so required by applicable
state law), and subject to the terms of the Plan, the Committee shall have the
authority to (i) determine to whom (from among the class of employees eligible
under paragraph 3 to receive ISOs) ISOs shall be granted, and to whom (from
among the class of individuals and entities eligible under paragraph 3 to
receive Non-Qualified Options and Awards and to make Purchases) Non-Qualified
Options, Awards and authorizations to make Purchases may be granted; (ii)
determine the time or times at which Options or Awards shall be granted or
Purchases made; (iii) determine the purchase price of shares subject to each
Option or Purchase, which prices shall not be less than the minimum price
specified in paragraph 6; (iv) determine whether each Option granted shall be an
ISO or a Non-Qualified Option; (v) determine (subject to paragraph 7) the time
or times when each Option shall become exercisable and the duration of the
exercise period; (vi) extend the period during which outstanding Options may be
exercised; (vii) determine whether restrictions such as repurchase options are
to be imposed on shares subject to Options,



--------------------------------------------------------------------------------

Awards and Purchases and the nature of such restrictions, if any, (viii)
interpret the Plan and prescribe and rescind rules and regulations relating to
it and (ix) to amend any outstanding Stock Rights; provided that no such
amendment shall Affect the rights of optionees under the Plan without the
written consent of such optionee. If the Committee determines to issue a
Non-Qualified Option, it shall take whatever actions it deems necessary, under
Section 422 of the Code and the regulations promulgated thereunder, to ensure
that such Option is not treated as an ISO. The interpretation and construction
by the Committee of any provisions of the Plan or of any Stock Right granted
under it shall be final unless otherwise determined by the Board. The Committee
may from time to time adopt such rules and regulations for carrying out the Plan
as it may deem advisable. No member of the Board or the Committee shall be
liable for any action or determination made in good faith with respect to the
Plan or any Stock Right granted under it.

 

B. Committee Actions. The Committee may select one of its members as its
chairman, and shall hold meetings at such time and places as it may determine. A
majority of the Committee shall constitute a quorum and acts of a majority of
the members of the Committee at a meeting at which a quorum is present, or acts
reduced to or and approved in writing by all the members of the Committee (if
consistent with applicable state law), shall be the valid acts of the Committee.
From time to time the Board may increase the size of the Committee and appoint
additional members thereof, remove members (with or without cause) and appoint
new members in substitution therefor, fill vacancies however caused, or remove
all members of the Committee and thereafter directly administer the Plan.

 

C. Grant of Stock Rights to Board Members. Stock Rights may be granted to
members of the Board. All grants of Stock Rights to members of the Board shall
in all other respects be made in accordance with the provisions of this Plan
applicable to other eligible persons. Consistent with the provisions of the
first sentence of paragraph 2(A) above, members of the Board who either (i) are
eligible to receive grants of Stock Rights pursuant to the Plan or (ii) have
been granted Stock Rights may vote on any matters affecting the administration
of the Plan or the grant of any Stock Rights pursuant to the Plan, except that
no such member shall act upon the granting to himself or herself of Stock
Rights, but any such member may be counted in determining the existence of a
quorum at any meeting of the Board during which action is taken with respect to
the granting to such member of Stock Rights.

 

3. Eligible Employees and Others. ISOs may be granted only to employees of the
Company or any Related Company. Non-Qualified Options, Awards and authorizations
to make Purchases may be granted to any employee, officer or director (whether
or not also an employee) of the Company or any Related Company. Non-Qualified
Options, Awards and authorizations to make Purchases may be also granted to
consultants of the Company or any Related Company if, and only if, (i) the
consultant or adviser renders bona fide services to the Company or any Related
Company; (ii) the services rendered by the consultant or adviser are not in
connection with the offer or sale of securities in a capital-raising transaction
and do not directly or indirectly promote or maintain a market for the
securities of the Company or any Related Company; and (iii) the consultant or
adviser is a natural person who has contracted

 

2



--------------------------------------------------------------------------------

directly with the Company or any Related Company to render such services. The
granting of any Stock Right to any individual or entity shall neither entitle
that individual or entity to, nor disqualify such individual or entity from,
participation in any other grant of Stock Rights.

 

4. Stock Authorized for Issuance under the Plan.

 

A. Number of Shares. The stock subject to Stock Rights shall be authorized but
unissued shares of common stock of the Company, par value $.01 per share (the
“Common Stock”), or shares of Common Stock reacquired by the Company in any
manner. The aggregate number of shares which may be issued pursuant to the Plan
is 1,800,000, subject to adjustment as provided in paragraph 13. If any Stock
Right granted under the Plan shall expire or terminate for any reason without
having been exercised in full or shall cease for any reason to be exercisable in
whole or in part or shall be repurchased by the Company, the shares of Common
Stock subject to such Stock Right shall again be available for grants of Stock
Rights under the Plan, provided however, that the cumulative number of such
shares that may be so reissued under the Plan shall not exceed 3,600,000.

 

B. Per Participant Limit. Subject to adjustment as provided in paragraph 13, no
participant in the Plan may be granted Stock Rights during any one fiscal year
to purchase more than 200,000 shares of Common Stock.

 

5. Granting of Stock Rights. Stock Rights may be granted after the Plan is
approved by the Board, and Stock Rights may no longer be granted after the tenth
(10th) anniversary of the closing. The date of grant of a Stock Right under the
Plan shall be the date specified by the Committee at the time it grants the
Stock Right; provided, however, that such date shall not be prior to the date on
which the Committee acts to approve the grant.

 

6. Minimum Option Price; ISO Limitations.

 

A. Price for Non-Qualified Options, Awards and Purchases. The exercise price per
share specified in the agreement relating to each Non-Qualified Option granted,
and the purchase price per share of stock granted in any Award or authorized as
a Purchase, under the Plan shall in no event be less than the minimum legal
consideration required therefor under the laws of any jurisdiction in which the
Company or its successors in interest may be organized. Non-Qualified Options
granted under the Plan, with an exercise price less than the fair market value
per share of Common Stock on the date of grant, are intended to qualify as
performance-based compensation under Section 162(m) of the Code and any
applicable regulations thereunder. Any such Non-Qualified Options granted under
the Plan shall be exercisable only upon the attainment of a pre-established,
objective performance goal established by the Committee and subject to any
additional limitations set forth in Section 162(m) of the Code, including all
amendments thereto.

 

B. Price for ISOs. The exercise price per share specified in the agreement
relating to each ISO granted under the Plan shall not be less than the fair
market value per share of Common Stock on the date of such grant. In the case of
an ISO to be granted to

 

3



--------------------------------------------------------------------------------

an employee owning stock possessing more than ten percent (10%) of the total
combined voting power of all classes of stock of the Company or any Related
Company, the price per share specified in the agreement relating to such ISO
shall not be less than one hundred ten percent (110%) of the fair market value
per share of Common Stock on the date of grant. For purposes of determining
stock ownership under this paragraph, the rules of Section 424(d) of the Code
shall apply.

 

C. $100,000 Annual Limitation on ISO Vesting. Each eligible employee may be
granted Options treated as ISOs only to the extent that, in the aggregate under
this Plan and all incentive stock option plans of the Company and any Related
Company, ISOs do not become exercisable for the first time by such employee
during any calendar year with respect to stock having a fair market value
(determined at the time the ISOs were granted) in excess of $100,000. The
Company intends to designate any Options granted in excess of such limitation as
Non-Qualified Options.

 

D. Determination of Fair Market Value. If, at the time an Option is granted
under the Plan, the Company’s Common Stock is publicly traded, “fair market
value” shall be determined as of the date of grant or, if the prices or quotes
discussed in this sentence are unavailable for such date, the last business day
for which such prices or quotes are available prior to the date of grant and
shall mean (i) the average (on that date) of the high and low prices of the
Common Stock on the principal national securities exchange on which the Common
Stock is traded, if the Common Stock is then traded on a national securities
exchange; or (ii) the last reported sale price (on that date) of the Common
Stock on the Nasdaq National Market, if the Common Stock is not then traded on a
national securities exchange; or (iii) the closing bid price (or average of bid
prices) last quoted (on that date) by an established quotation service for
over-the-counter securities, if the Common Stock is not reported on the Nasdaq
National Market. If the Common Stock is not publicly traded at the time an
Option is granted under the Plan, “fair market value” shall mean the fair value
of the Common Stock as determined by the Committee after taking into
consideration all factors which it deems appropriate, including, without
limitation, recent sale and offer prices of the Common Stock in private
transactions negotiated at arm’s length.

 

7. Option Duration. Subject to earlier termination as provided in paragraphs 9
and 10 or in the agreement relating to such Option, each Option shall expire on
the date specified by the Committee, but not more than (i) ten years from the
date of grant in the case of Options generally, and (ii) five years from the
date of grant in the case of ISOs granted to an employee owning stock possessing
more than ten percent (10%) of the total combined voting power of all classes of
stock of the Company or any Related Company, as determined under paragraph 6(B).
Subject to earlier termination as provided in paragraphs 9 and 10, the term of
each ISO shall be the term set forth in the original instrument granting such
ISO, except with respect to any part of such ISO that is converted into a
Non-Qualified Option pursuant to paragraph 17.

 

8. Exercise of Option. Subject to the provisions of paragraphs 9 through 12,
each Option granted under the Plan shall be exercisable as follows:

 

4



--------------------------------------------------------------------------------

A. Vesting. The Option shall either be fully exercisable on the date of grant or
shall become exercisable thereafter in such installments as the Committee may
specify.

 

B. Full Vesting of Installments. Once an installment becomes exercisable it
shall remain exercisable until expiration or termination of the Option, unless
otherwise specified by the Committee.

 

C. Partial Exercise. Each Option or installment may be exercised at any time or
from time to time, in whole or in part, for up to the total number of shares
with respect to which it is then exercisable.

 

D. Acceleration of Vesting. The Committee shall have the right to accelerate the
date that any installment of any Option becomes exercisable; provided that the
Committee shall not, without the consent of an optionee, accelerate the
permitted exercise date of any installment of any Option granted to any employee
as an ISO (and not previously converted into a Non-Qualified Option pursuant to
paragraph 17) if such acceleration would violate the annual vesting limitation
contained in Section 422(d) of the Code, as described in paragraph 6(C).

 

9. Termination of Employment. Unless otherwise specified in the agreement
relating to such ISO, if an ISO optionee ceases to be employed by the Company
and all Related Companies other than by reason of death or disability as defined
in paragraph 10, no further installments of his or her ISOs shall become
exercisable, and his or her ISOs shall terminate on the earlier of (a) ninety
(90) days after the date of termination of his or her employment, or (b) their
specified expiration dates, except to the extent that such ISOs (or unexercised
installments thereof) have been converted into Non-Qualified Options pursuant to
paragraph 17. For purposes of this paragraph 9, employment shall be considered
as continuing uninterrupted during any bona fide leave of absence (such as those
attributable to illness, military obligations or governmental service); provided
that the period of such leave does not exceed 90 days or, if longer, any period
during which such optionee’s right to reemployment is guaranteed by statute. A
bona fide leave of absence with the written approval of the Committee shall not
be considered an interruption of employment under this paragraph 9, provided
that such written approval contractually obligates the Company or any Related
Company to continue the employment of the optionee after the approved period of
absence. ISOs granted under the Plan shall not be affected by any change of
employment within or among the Company and Related Companies, so long as the
optionee continues to be an employee of the Company or any Related Company.
Nothing in the Plan shall be deemed to give any grantee of any Stock Right the
right to be retained in employment or other service by the Company or any
Related Company for any period of time.

 

10. Death; Disability.

 

A. Death. If an ISO optionee ceases to be employed by the Company and all
Related Companies by reason of his or her death, any ISO owned by such optionee
may be exercised, to the extent otherwise exercisable on the date of death, by
the estate, personal representative or beneficiary who has acquired the ISO by
will or by the laws of

 

5



--------------------------------------------------------------------------------

descent and distribution, until the earlier of (i) the specified expiration date
of the ISO or (ii) 180 days from the date of the optionee’s death.

 

B. Disability. If an ISO optionee ceases to be employed by the Company and all
Related Companies by reason of his or her disability, such optionee shall have
the right to exercise any ISO held by him or her on the date of termination of
employment, for the number of shares for which he or she could have exercised it
on that date, until the earlier of (i) the specified expiration date of the ISO
or (ii) 180 days from the date of the termination of the optionee’s employment.
For the purposes of the Plan, the term “disability” shall mean “permanent and
total disability” as defined in Section 22(e)(3) of the Code or any successor
statute.

 

11. Assignability. No Stock Right shall be assignable or transferable by the
grantee except by will, or by the laws of descent and distribution. Except as
set forth in the previous sentence, during the lifetime of a grantee each Stock
Right shall be exercisable only by such grantee.

 

12. Terms and Conditions of Options. Options shall be evidenced by instruments
(which need not be identical) in such forms as the Committee may from time to
time approve. Such instruments shall conform to the terms and conditions set
forth in paragraphs 6 through 11 hereof and may contain such other provisions as
the Committee deems advisable which are not inconsistent with the Plan,
including restrictions applicable to shares of Common Stock issuable upon
exercise of Options. The Committee may specify that any Non-Qualified Option
shall be subject to the restrictions set forth herein with respect to ISOs, or
to such other termination and cancellation provisions as the Committee may
determine. The Committee may from time to time confer authority and
responsibility on one or more of its own members and/or one or more officers of
the Company to execute and deliver such instruments. The proper officers of the
Company are authorized and directed to take any and all action necessary or
advisable from time to time to carry out the terms of such instruments.

 

13. Adjustments. Upon the occurrence of any of the following events, an
optionee’s rights with respect to Options granted to such optionee hereunder
shall be adjusted as hereinafter provided, unless otherwise specifically
provided in the written agreement between the optionee and the Company relating
to such Option:

 

A. Stock Dividends and Stock Splits. If the shares of Common Stock shall be
subdivided or combined into a greater or smaller number of shares or if the
Company shall issue any shares of Common Stock as a stock dividend on its
outstanding Common Stock, the number of shares of Common Stock deliverable upon
the exercise of Options shall be appropriately increased or decreased
proportionately, and appropriate adjustments shall be made in the purchase price
per share to reflect such subdivision, combination or stock dividend.

 

B. Consolidations or Mergers. If the Company is to be consolidated with or
acquired by another entity in a merger or other reorganization in which the
holders of the outstanding voting stock of the Company immediately preceding the
consummation of such event, shall, immediately following such event, hold, as a
group, less than a

 

6



--------------------------------------------------------------------------------

majority of the voting securities of the surviving or successor entity, or in
the event of a sale of all or substantially all of the Company’s assets or
otherwise (each, an “Acquisition”), the Committee or the board of directors of
any entity assuming the obligations of the Company hereunder (the “Successor
Board”), shall, as to outstanding Options, either (i) make appropriate provision
for the continuation of such Options by substituting on an equitable basis for
the shares then subject to such Options either (a) the consideration payable
with respect to the outstanding shares of Common Stock in connection with the
Acquisition, (b) shares of stock of the surviving or successor corporation or
(c) such other securities as the Successor Board deems appropriate, the fair
market value of which shall not materially exceed the fair market value of the
shares of Common Stock subject to such Options immediately preceding the
Acquisition; or (ii) upon written notice to the optionees, provide that all
Options must be exercised, to the extent then exercisable or to be exercisable
as a result of the Acquisition, within a specified number of days of the date of
such notice, at the end of which period the Options shall terminate; or (iii)
terminate all Options in exchange for a cash payment equal to the excess of the
fair market value of the shares subject to such Options (to the extent then
exercisable or to be exercisable as a result of the Acquisition) over the
exercise price thereof.

 

C. Recapitalization or Reorganization. In the event of a recapitalization or
reorganization of the Company (other than a transaction described in
subparagraph B above) pursuant to which securities of the Company or of another
corporation are issued with respect to the outstanding shares of Common Stock,
an optionee upon exercising an Option shall be entitled to receive for the
purchase price paid upon such exercise the securities he or she would have
received if he or she had exercised such Option prior to such recapitalization
or reorganization.

 

D. Modification of ISOs. Notwithstanding the foregoing, any adjustments made
pursuant to subparagraphs A, B or C with respect to ISOs shall be made only
after the Committee, after consulting with counsel for the Company, determines
whether such adjustments would constitute a “modification” of such ISOs (as that
term is defined in Section 424 of the Code) or would cause any adverse tax
consequences for the holders of such ISOs. If the Committee determines that such
adjustments made with respect to ISOs would constitute a modification of such
ISOs or would cause adverse tax consequences to the holders, it may refrain from
making such adjustments.

 

E. Dissolution or Liquidation. In the event of the proposed dissolution or
liquidation of the Company, each Option shall terminate immediately prior to the
consummation of such proposed action or at such other time and subject to such
other conditions as shall be determined by the Committee.

 

F. Issuances of Securities. Except as expressly provided herein, no issuance by
the Company of shares of stock of any class, or securities convertible into
shares of stock of any class, shall affect, and no adjustment by reason thereof
shall be made with respect to, the number or price of shares subject to Options.
No adjustments

 

7



--------------------------------------------------------------------------------

shall be made for dividends paid in cash or in property other than securities of
the Company.

 

G. Fractional Shares. No fractional shares shall be issued under the Plan and
the optionee shall receive from the Company cash in lieu of such fractional
shares.

 

H. Adjustments. Upon the happening of any of the events described in
subparagraphs A, B or C above, the class and aggregate number of shares set
forth in paragraph 4 hereof that are subject to Stock Rights which previously
have been or subsequently may be granted under the Plan shall also be
appropriately adjusted to reflect the events described in such subparagraphs.
The Committee or the Successor Board shall determine the specific adjustments to
be made under this paragraph 13 and, subject to paragraph 2, its determination
shall be conclusive.

 

14. Means of Exercising Options. An Option (or any part or installment thereof)
shall be exercised by giving written notice to the Company at its principal
office address, or to such transfer agent as the Company shall designate. Such
notice shall identify the Option being exercised and specify the number of
shares as to which such Option is being exercised, accompanied by full payment
of the purchase price therefor either (a) in United States dollars in cash or by
check, (b) at the discretion of the Committee, through delivery of shares of
Common Stock having a fair market value equal as of the date of the exercise to
the cash exercise price of the Option, (c) at the discretion of the Committee,
by delivery of the grantee’s personal recourse note bearing interest payable not
less than annually at no less than 100% of the lowest applicable Federal rate,
as defined in Section 1274(d) of the Code, (d) at the discretion of the
Committee and consistent with applicable law, through the delivery of an
assignment to the Company of a sufficient amount of the proceeds from the sale
of the Common Stock acquired upon exercise of the Option and an authorization to
the broker or selling agent to pay that amount to the Company, which sale shall
be at the participant’s direction at the time of exercise, or (e) at the
discretion of the Committee, by any combination of (a), (b), (c) and (d) above.
If the Committee exercises its discretion to permit payment of the exercise
price of an ISO by means of the methods set forth in clauses (b), (c), (d) or
(e) of the preceding sentence, such discretion shall be exercised in writing at
the time of the grant of the ISO in question. The holder of an Option shall not
have the rights of a shareholder with respect to the shares covered by such
Option until the date of issuance of a stock certificate to such holder for such
shares. Except as expressly provided above in paragraph 13 with respect to
changes in capitalization and stock dividends, no adjustment shall be made for
dividends or similar rights for which the record date is before the date such
stock certificate is issued.

 

15. Conditions on Delivery of Stock. The Company shall not be obligated to
deliver any shares of Common Stock pursuant to the Plan or to remove
restrictions from shares previously delivered under the Plan until (i) all
conditions of the Award have been met or removed to the satisfaction of the
Company, (ii) in the opinion of the Company’s counsel, all other legal matters
in connection with the issuance and delivery of such shares have been satisfied,
including any applicable securities laws and any applicable stock exchange or
stock market rules and regulations, and (iii) the optionee has executed and
delivered to the Company such representations or agreements as the Company may
consider appropriate to satisfy the requirements of any applicable laws, rules
or regulations.

 

8



--------------------------------------------------------------------------------

16. Term and Amendment of Plan. This Plan shall be submitted for the approval of
the Company’s stockholders within twelve months after the date of the Board’s
initial approval of the Plan. The Plan shall expire after the 10th anniversary
of the closing (except as to Options outstanding on that date).

 

A. The Board may at any time wholly or partially amend, alter, suspend or
terminate the Plan. However, without approval of the Company’s stockholders
given within twelve (12) months before or after action by the Board, no action
of the Board may, except as provided in paragraph 13, increase the limits
imposed in paragraph 4 on the maximum number of shares which may be issued under
the Plan or extend the term of the Plan under this paragraph 16.

 

B. The Board shall obtain stockholder approval of any Plan amendment to the
extent necessary and desirable to comply with applicable tax laws.

 

No amendment, alteration, suspension or termination of the Plan shall impair the
rights of any optionee, unless mutually agreed otherwise between the optionee
and the Company, which agreement must be in writing and signed by the optionee
and the Company. Termination of the Plan shall not affect the Committee’s
ability to exercise the powers granted to it hereunder with respect to Stock
Rights granted or awarded under the Plan prior to the date of such termination.

 

17. Conversion of ISOs into Non-Qualified Options. The Committee, at the written
request or with the written consent of any optionee, may in its discretion take
such actions as may be necessary to convert such optionee’s ISOs (or any
installments or portions of installments thereof) that have not been exercised
on the date of conversion into Non-Qualified Options at any time prior to the
expiration of such ISOs, regardless of whether the optionee is an employee of
the Company or a Related Company at the time of such conversion. Such actions
may include, but shall not be limited to, extending the exercise period or
reducing the exercise price of the appropriate installments of such ISOs. At the
time of such conversion, the Committee (with the consent of the optionee) may
impose such conditions on the exercise of the resulting Non-Qualified Options as
the Committee in its discretion may determine, provided that such conditions
shall not be inconsistent with this Plan. Nothing in the Plan shall be deemed to
give any optionee the right to have such optionee’s ISOs converted into
Non-Qualified Options, and no such conversion shall occur until and unless the
Committee takes appropriate action.

 

18. Application of Funds. The proceeds received by the Company from the sale of
shares pursuant to Options granted and Purchases authorized under the Plan shall
be used for general corporate purposes.

 

19. Notice to Company of Disqualifying Disposition. By accepting an ISO granted
under the Plan, each optionee agrees to notify the Company in writing
immediately after such optionee makes a Disqualifying Disposition (as described
in Sections 421, 422 and 424 of the Code and regulations thereunder) of any
stock acquired pursuant to the exercise of ISOs granted under the Plan. A
Disqualifying Disposition is generally any disposition occurring on or

 

9



--------------------------------------------------------------------------------

before the later of (a) the date two years following the date the ISO was
granted or (b) the date one year following the date the ISO was exercised.

 

20. Withholding of Additional Income Taxes. Upon the exercise of a Non-Qualified
Option, the grant of an Award, the making of a Purchase of Common Stock for less
than its fair market value, the making of a Disqualifying Disposition (as
defined in paragraph 19), the vesting or transfer of restricted stock or
securities acquired on the exercise of an Option hereunder, or the making of a
distribution or other payment with respect to such stock or securities, the
Company may withhold taxes in respect of amounts that constitute compensation
includible in gross income. The Committee in its discretion may condition (i)
the exercise of an Option, (ii) the grant of an Award, (iii) the making of a
Purchase of Common Stock for less than its fair market value, or (iv) the
vesting or transferability of restricted stock or securities acquired by
exercising an Option, on the grantee’s making satisfactory arrangement for such
withholding. Such arrangement may include payment by the grantee in cash or by
check of the amount of the withholding taxes or, at the discretion of the
Committee, by the grantee’s delivery of previously held shares of Common Stock
or the withholding from the shares of Common Stock otherwise deliverable upon
exercise of a Option shares having an aggregate fair market value equal to the
amount of such withholding taxes. Notwithstanding any other provision of the
Plan, the number of shares of Common Stock which may be withheld upon the
exercise or vesting of any right under the Plan, or which may be repurchased
from the participant within six months after such shares were acquired by the
participant from the Company, in order to satisfy the participant’s federal and
state income and payroll tax liabilities with respect to the exercise or vesting
of the right shall be limited to the number of shares which have a fair market
value equal to the aggregate amount of such liabilities based on the minimum
statutory withholding rates for federal and state income tax and payroll tax
purposes that are applicable to such supplemental taxable income.

 

21. No Right To Employment or Other Status. No person shall have any claim or
right to be granted a Stock Right, and the grant of a Stock Right shall not be
construed as giving the grantee the right to continued employment or any other
relationship with the Company. The Company expressly reserves the right at any
time to dismiss or otherwise terminate its relationship with a grantee free from
any liability or claim under the Plan.

 

22. Governmental Regulation. The Company’s obligation to sell and deliver shares
of the Common Stock under this Plan is subject to the approval of any
governmental authority required in connection with the authorization, issuance
or sale of such shares. Government regulations may impose reporting or other
obligations on the Company with respect to the Plan. For example, the Company
may be required to send tax information statements to employees and former
employees that exercise ISOs under the Plan, and the Company may be required to
file tax information returns reporting the income received by grantees of
Options in connection with the Plan.

 

23. Governing Law. The validity and construction of the Plan and the instruments
evidencing Options shall be governed by the laws of the state of Delaware.

 

10